308 S.W.3d 251 (2010)
STATE of Missouri, Respondent,
v.
Larry MARTIN, Appellant.
No. WD 69521.
Missouri Court of Appeals, Western District.
April 6, 2010.
S. Kate Webber, Kansas City, MO, for appellant.
Shaun J. Mackelprang and John M. Reeves, Jefferson City, MO, for respondent.
*252 Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Larry Martin appeals his convictions for forcible rape, first-degree statutory rape, forcible sodomy, three counts of first-degree statutory sodomy, first-degree child molestation, and incest. Affirmed. Rule 30.25(b).